Citation Nr: 1217940	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  07-28 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for bilateral cavus foot with degenerative changes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. R. dela Rosa, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1977 to May 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.   

In this case, recent VA medical records were added to the Veteran's electronic Virtual VA folder.  Because the current appeal includes records that are located only in the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim for entitlement to a disability rating in excess of 30 percent for bilateral cavus foot with degenerative changes was previously remanded by the Board in February 2011 for further development.  While the Board sincerely regrets the delay, the case must again be remanded for additional development.

In March 2011 the Veteran was accorded a compensation and pension (C&P) feet examination.  During the examination, the examiner provided an evaluation on the Veteran's feet to include consideration of hammer toes, callosities, and varus and valgus deformities.  However, the examiner did not address the plantar fascia.  As this information is germane to the issue at hand, the Board will remand for VA to request clarification from the March 2011 VA examiner regarding the state of the Veteran's plantar fascia as it relates to his service-connected pes cavus.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  In addition, the examiner reported that the Veteran did not have a varus deformity.  However, forefoot and rearfoot varus was noted in VA medical records dated in June 2007, March 2008 and August 2008.  The examiner should reconcile those findings and also explain whether the findings reported in the examination report apply to both feet.

A review of the Veteran's VA medical records indicates that the Veteran is in receipt of medical treatment outside of VA.  Upon remand, the Veteran should be requested to provide or authorize VA to obtain any such records that are relevant to this claim.  Since the claims file is being returned it should also be updated to include recent VA treatment records dating from January 17, 2012.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, for the following action: 

1.  Ask the Veteran to provide or identify any medical records pertaining to his claim that are not already associated with the claims folder.  Then attempt to obtain any identified records, provided that the necessary authorization forms are completed.  If any records requested are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159(e).    

2.  Obtain VAMC medical records dating from January 17, 2012.  

3.  After obtaining any additional records to the extent possible, the Veteran's VA claims folder should be made available to the March 2011 examiner for review and clarification of his evaluation.  He should specifically address whether there is marked contraction of the plantar fascia.   

The examiner is also asked to reconcile the finding of no varus deformity with a finding of varus deformity in June 2007, March 2008 and August 2008.  The examiner is also asked to explain whether the findings reported in the examination report applied to both feet.  

If the examiner is not available or determines that another examination is necessary to respond to the Board's request for clarification, a C&P feet examination should be scheduled, and a report prepared which sets forth all information pertaining to the nature and severity of the bilateral cavus foot.  The examiner should address with respect to both feet whether there is marked contraction of the plantar fascia with dropped forefoot, whether all toes are hammer toes, whether there are very painful callosities, and whether there is a marked varus deformity.  The claims folder and a copy of this remand must be made available and reviewed by the examiner in conjunction with the examination.  The examiner should provide a complete rationale for all conclusions reached.

4.  After any further development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case in accordance with 38 C.F.R. § 19.31(b)(1) and be given an opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

